Citation Nr: 1446879	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disk disease (DDD) of the lumbar spine prior to November 5, 2013.

2.  Entitlement to a rating in excess of 40 percent for the service-connected DDD of the lumbar spine beginning on November 5, 2013. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his representative


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to June 1991. 

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is associated with the Virtual VA system.

In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

In July 2014, the Appeals Management Center (AMC) increased the rating for the service-connected lumbar spine disability from 10 percent to 40 percent, effective on November 5, 2013.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

Thus, in this case, there are two stages of ratings on appeal as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  



FINDINGS OF FACT

1.  Prior to November 5, 2013, the service-connected DDD of the lumbar spine is shown to have been productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that of forward flexion of the thoracolumbar spine restricted to 30 degrees or less,.

2.  For the entire period of the appeal, the service-connected DDD of the lumbar spine is not show to be productive of a disability picture manifested by ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 40 percent for the service-connected lumbar spine disability prior to November 5, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a including Diagnostic Code 5242 (2014).

2.  The criteria for the assignment of an evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a including Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation. 

However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided a notice letter in April 2009, prior to the initial adjudication of his claim in May 2009.  The letter informed him of the evidence necessary to substantiate his appeal and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appeal.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In November 2013, the Veteran testified at a hearing with the Board.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the appeal.  

These actions satisfied the duties an VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Furthermore, VA provided the Veteran with adequate medical examinations in April 2009 and March 2014.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in January 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

That remand, in relevant part, requested that the AOJ obtain updated VA medical records and provide the Veteran with a VA examination addressing orthopedic and neurologic manifestations of the service-connected lumbar spine disability.  Updated VA medical records are associated with the claims file.  

Additionally, the Veteran was afforded a VA examination in March 2014 pursuant to the remand directives.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

All relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible.  

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the appeal is characterized by two stages.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

For the period prior to November 5, 2013, the service-connected lumbar spine disability is evaluated as 10 percent disabling, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  

Diagnostic Code 5242 refers to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula. 

Beginning on November 5, 2013, the Veteran was assigned a 40 percent rating.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

In first addressing whether the Veteran is entitled to a rating in excess of 10 percent prior to November 5, 2013, the Board finds that a higher rating of 40 percent is warranted based on the evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The medical records document numerous complaints of and treatment for lumbar pain.  During his November 2013 hearing, the Veteran testified that he was in continual pain that prevented him from carrying his daughter, performing household chores, and bending forward.  

The Veteran has provided lay statements attesting to his limited range of motion in his lumbar spine and his inability to perform certain necessary functions, because of his lumber spine.  The record is clear that the service-connected lumbar spine disability has been manifested by chronic pain, which has been relatively controlled with medications.

The Veteran was assigned his 40 percent disability rating based upon the results of the most recent VA examination of record in March 2014.  He demonstrated forward flexion to 30 degrees and extension to 10 degrees.  After the repetitive-use testing, the Veteran's range of motion was unchanged.  

At the earlier April 2009 VA examination, the Veteran demonstrated range of motion in his lumbar spine from 30 degrees (extension) to 90 degrees (flexion).  He exhibited painful motion on forward flexion to 60 degrees and extension to 25 degrees.

Although the range of motion findings at the earlier April 2009 VA examination do not meet the 40 percent criteria that require, in relevant part, forward flexion of the lumbar spine to 30 degrees or less, the Board finds it compelling that, at the time of the April 2009 examination, he was on pain medication that improved his normal function in the lumbar spine.  

During his November 2013 hearing,  the Veteran claimed that this was not typical of his daily life activity, which was generally limited due to his limited range of motion and pain in his lumbar spine after physical exertion.  

The Veteran's statement is consistent with the evidence of record and shows that he has continuously complained of varying degrees of back pain for which he has felt that his treatments have been, for the most part, inadequate with controlling his pain.  

The Board finds it difficult to believe that, upon his hearing in 2013, it was the first time in which the Veteran demonstrated limited motion to the extent identified.  

Thus, accepting that the lumbar spine disability more closely resembled the 40 percent criteria for the period prior to November 5, 2013, the Board finds that a uniform 40 percent rating is warranted for the entire period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has considered whether the next higher rating of 50 percent is warranted, which would require unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating warrants ankylosis of the entire spine.  Id.

On this record, the Veteran has not been shown to have favorable or unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  

Based on the aforementioned range of motion findings, the record shows that the Veteran's lumbar spine is not fixated or immobile, and the VA examiners did not find ankylosis nor is it shown anywhere in the record.  

The Veteran does not even contend that his spine is fixated or immobile, and although restricted, the Veteran has demonstrated that he retains some range of motion in his lumbar spine.  While the noted ranges of motion were notably limited by pain throughout the appeal period, these findings were consistent with and fully contemplated by the 40 percent rating currently assigned.  Id.

In addition, is no indication that the Veteran has intervertebral disc syndrome of the lumbar spine to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Both VA examinations show that the Veteran did not have intervertebral disc syndrome.  

As such, to the extent this criteria is for application, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes during the appeal period.

Also under the General Rating Formula for Spine Disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  During the appeal period, the Veteran has exhibited normal neurological function as evidenced by the April 2009 and March 2014 VA examinations and his treatment records.  Therefore, the Veteran is not entitled to a separate evaluation for any neurological abnormalities.

The Veteran is competent to report as to the symptoms he experiences, including pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, even affording this lay evidence full competence and credibility, such evidence does not support a rating higher than 40 percent.

Thus, the Board finds that a uniform 40 percent rating, no higher, is warranted for the entire period of the appeal for the lumbar spine disability.  

However, preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for the service-connected DDD of the lumbar spine.  

As such, the benefit-of-the-doubt rule does not apply, and the claim for a disability rating in excess of 40 percent is denied.  Gilbert, 1 Vet. App. 49 (1990).


Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO to refer a claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, as the criteria assess limitation of range of motion, additional functional loss, and muscle spasms.

Moreover, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   

However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's service-connected lumbar spine disability causes unemployability.  At the Veteran's most recent VA examination in March 2014, the VA examiner noted that the service-connected lumbar spine disability did not impact the Veteran's ability to work.  

Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

An increased rating of 40 percent for the service-connected DDD of the lumbar spine prior to November 5, 2013, is granted, subject to the regulations governing the payment of monetary benefits.

An increased evaluation in excess of 40 percent for the service-connected DDD of the lumbar spine throughout the entire appeal period is denied



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


